McMurray, Presiding Judge.
Defendant appeals his conviction of driving while under the influence of alcohol. Held:
Defendant’s sole enumeration of error addresses the sufficiency of the evidence. The State’s evidence is that defendant was pulled over after a police officer observed him weaving (crossing the lane dividing line several times). The defendant’s breath smelled of alcohol, his eyes were glossy, his speech slurred and he was unsteady on his feet. An intoximeter test revealed defendant’s blood alcohol content was .10 grams percent. The arresting officer testified that in his opinion defendant was under the influence of alcohol to the extent that he was a less safe driver.
The evidence was sufficient to authorize a rational trier of fact to find defendant guilty beyond a reasonable doubt of the offense of driving while under the influence of alcohol. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560); Pope v. State, 176 Ga. App. 201, 202 (2) (335 SE2d 478); Japhet v. State, 176 Ga. App. 189, 191 (7) (335 SE2d 425); Fredericks v. State, 176 Ga. App. 40, 41 (1) (335 SE2d 154).

Judgment affirmed.


Carley and Pope, JJ., concur.

*684Decided February 5, 1986.
John Matteson, for appellant.
Ralph T. Bowden, Jr., Solicitor, Nancy H. Jackson, Assistant Solicitor, for appellee.